Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-19 were pending prior to the examiner contacting the applicant. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Davy Zoneraich on 1/7/21

The application has been amended as follows: 

1.           (canceled)

2.	(currently amended)	A system comprising: 
at least one processor of at least one computer; and 
a memory including instructions which, when executed by the processor, control to: 
receive, over a communication network, a first trading order for a trading product via a computing device of a first trader, in which the first trading order includes a display portion and a reserve portion, and wherein the display portion of the first trading order is displayed on at least one interface screen of at least one display device of at least one first trading workstation,
receive, over the communication network, a second trading order for the trading product via a computing device of a second trader, in which the second trading order is received subsequently to the first trading order, in which the second trading order includes a display portion and a reserve portion, and wherein the display portion of the second trading order is 
receive, over the communication network, from a computing device of a counterparty trader an electronic message comprising a counterorder for the trading product; 
use the counterorder to automatically fill the display portion of the first trading order; 
use the counterorder to automatically fill the display portion of the second trading order; 
after automatically filling the display portion of the second trading order and based on the first trading order being received before the second trading order, exclusively offer, over the communication network, through a user interface of a remote client device of a plurality of remote client devices configured to communicate trading commands to the system, at least a portion of the counterorder to the first trader for a configurable period of time without offering any portion of the counterorder to the second trader until at least the configurable period of time expires and prevent the reserve portion of the first trading order from being disclosed to given traders with the exception of the counterparty trader;
receive from the first trader an acceptance of at least a part of the at least portion of the counterorder during the exclusive offer period of time;
responsive to receiving from the first trader an acceptance of at least a part of the at least portion of the counterorder during the exclusive offer period of time, extend the exclusive offer period of time; and 
exclusively offer a second part of a remaining portion of the counterorder to the first trader for the extended exclusive offer period of time.

3.	(previously presented)	The system of claim 2, wherein: 
the first trading order and the second trading order are bids; and 
the counterorder is a hit. 

4.	(canceled) 
5.	(previously presented)	The system of claim 2, wherein: 
the first trading order and the second trading order are offers; and 
the counterorder is a take. 
after receiving the first trading order: 
disclose the display portion of the first trading order to the given traders. 
7.	(previously presented)	The system of claim 2, wherein using the counterorder to fill the display portion of the first trading order comprises satisfying the display portion of the first trading order with a corresponding portion of the counterorder. 8.	(canceled)	9.	(previously presented)	The system of claim 2, wherein
the instructions, when executed by the at least one processor, control to: 
 after filling the display portion of the second trading order and prior to exclusively offering at least part of the counterorder, use the counterorder to fill the reserve portion of the first trading order. 10	(previously presented)	The system of claim 2, wherein the 
instructions, when executed by the at least one processor, control to: 
after filling the display portion of the second trading order and prior to exclusively offering at least part of the counterorder: 
use the counterorder to fill the reserve portion of the first trading order; and 
use the counterorder to fill the reserve portion of the second trading order. 
11.	(currently amended)	A non-transitory computer-readable medium configured to store instructions which, when executed by at least one processor of at least one computer, control the at least one processor to: 
receive, over a communication network, a first trading order for a trading product via a computing device of a first trader, wherein the first trading order comprises a display portion and a reserve portion, wherein the display portion of the first trading order is displayed on at least one interface screen of at least one display device of at least one first trading workstation; 
subsequently receive, over the communication network, a second trading order for the trading product via a computing device of a second trader, wherein the second trading order comprises a display portion and a reserve portion, wherein the display portion of the second trading order is displayed on at least one interface screen of at least one electronic display device of at least one second trading workstation; 
receive, over the communication network, from a computing device of a counterparty trader an electronic message comprising a counterorder for the trading product; 
use the counterorder to automatically fill the display portion of the first trading order; 
use the counterorder to automatically fill the display portion of the second trading order; 
after automatically filling the display portion of the second trading order and based on the first trading order being received before the second trading order, exclusively offer, over the communication network, through a user interface of a remote client device of a plurality of remote client devices configured to communicate trading commands, at least a portion of the counterorder to the first trader for a configurable period of time without offering any portion of the counterorder to the second trader until at least the configurable period of time expires and prevent the reserve portion of the first trading order from being disclosed to given traders with the exception of the counterparty trader;
receive from the first trader an acceptance of at least a part of the at least portion of the counterorder during the exclusive offer period of time;
responsive to receiving from the first trader an acceptance of at least a part of the at least portion of the counterorder during the exclusive offer period of time, extend the exclusive offer period of time; and 
exclusively offer a second part of a remaining portion of the counterorder to the first trader for the extended exclusive offer period of time.12.	(previously presented)	The non-transitory computer-readable medium of claim 11, wherein: 
the first trading order and the second trading order are bids; and 
the counterorder is a hit.

13.	(canceled)

14.	(previously presented)	The non-transitory computer-readable medium of claim 11, wherein: 
the first trading order and the second trading order are offers; and 
the counterorder is a take. 15.	(previously presented)	The non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the at least one processor, control to: after receiving the first trading order, 
disclose the display portion of the first trading order to the given traders. 
16.	(previously presented)	The non-transitory computer-readable medium of claim 11, wherein using the counterorder to fill the display portion of the first trading order comprises satisfying the display portion of the first trading order with a corresponding portion of the counterorder. 17.	(canceled)	18.	(previously presented)	The non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the at least one processor, control to: after filling the display portion of the second trading order and prior to exclusively offering at least part of the counterorder, use the counterorder to fill the reserve portion of the first trading order. 19.	(previously presented)	The non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the at least one processor, control to: after filling the display portion of the second trading order and prior to exclusively offering at least part of the counterorder: 
use the counterorder to fill the reserve portion of the first trading order; and 
use the counterorder to fill the reserve portion of the second trading order. 




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 2-3,5-7,9-12,14-16,18-19 are allowed. The art of record includes US Patent 7246092 to Peterson and US Patent Publication 2006/0190386 to Levy. 
US Patent 5136501 to Silverman is also relevant. On further search the examiner finds US Patent 7231363 to Hughes is also relevant. A relevant Non Patent Literature document, directed to the SEC and rule changes related to changes in trading regulations is attached.
Here Peterson discloses an electronic market. Levy teaches modifying an order. None of the references discloses as found in claim 1; (claim 11 is similar)
“receive, over the communication network, from a computing device of a counterparty trader an electronic message comprising a counterorder for the trading product; 
use the counterorder to automatically fill the display portion of the first trading order; 
use the counterorder to automatically fill the display portion of the second trading order; 
after automatically filling the display portion of the second trading order and based on the first trading order being received before the second trading order, exclusively offer, over the communication network, through a user interface of a remote client device of a plurality of remote client devices configured to communicate trading commands to the system, at least a portion of the counterorder to the first trader for a configurable period of time without offering any portion of the counterorder to the second trader until at least the configurable period of time expires and prevent the reserve portion of the first trading order from being disclosed to given traders with the exception of the counterparty trader;”

Applicant invention is directed to an electric trading type system. Applicant invention improves trading technically because it reduces network traffic by reducing the need to send multiple confirmation messages. Thus, this makes the computer trading system more efficient. Likewise the ordered combination of ideas makes this invention both unique alone or in an ordered combination.
A terminal disclaimer has been filed with the parent case 10424015 which is allowed for the same reason as the instant case.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571 270 1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692